DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 25, 2022 has been entered.
Claims 2, 5, 8, 17 and 19 are cancelled, claims 1, 3-4, 6-7, 9-16, 18 and 20 are pending, and claims 10-12 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b). 
Claim Objections
Claim 1 is objected to because of the following informalities:
 The first occurrence of “and” in line 19 should read -- , --.
Appropriate correction is required.
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 6-7, 9, 13-15, 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keast (2,997,280) in view of Patten (GB 901,914).


Keast (Figures 1-3) discloses a heat exchanger 10, comprising:
a first plate 11 defining a first undulation that extends along a first axis Y, and a second axis X, the first axis Y and the second axis X perpendicular to a longitudinal axis (vertically in Figure 1) of the heat exchanger 10 and the first axis Y perpendicular to the second axis X; 
a second plate 12 defining a second undulation, the second plate 12 spaced apart from and coupled (at wall 27) to the first plate 11 to define a first fluid flow passage 25 between the first undulation and the second undulation, with the first fluid flow passage 25 having a first inlet 15 and a first outlet 16 that extends along the first axis Y; and 
a third plate 13 defining a third undulation, the third plate 13 spaced apart from and coupled (at wall 30) to the second plate 12 to define a second fluid flow passage 26 between the second undulation and the third undulation, the second fluid flow passage 26 discrete from the first fluid flow passage 25 and having a second inlet 17 and a second outlet 18 that extends along the second axis X, 
wherein the first undulation, the second undulation and the third undulation are defined by a first line that extends parallel to the first axis Y and a second line that extends parallel to the second axis X and the first undulation, the second undulation and the third undulation each include a peak, with each peak coaxially aligned along the longitudinal axis of the heat exchanger 20;
but does not disclose a first plurality of undulations, a second plurality of undulations, and a third plurality of undulations defined by a first sinusoidal wave and a second sinusoidal wave, each including a plurality of peaks and a plurality of valleys.


Patten (annotated Figures 1 and 2, below) discloses a heat exchanger, comprising: 
a first plate 1 defining a first plurality of undulations that extend along a first axis and a second axis, the first axis and the second axis perpendicular to a longitudinal axis of the heat exchanger and the first axis perpendicular to the second axis; 
a second plate 1 defining a second plurality of undulations, the second plate 1 spaced apart from and coupled (via seal 4) to the first plate 1 to define a first fluid flow passage (shaded) between the first plurality of undulations and the second plurality of undulations, with the first fluid flow passage having a first inlet and a first outlet that extends along the first axis; and 


    PNG
    media_image1.png
    1141
    993
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    530
    1197
    media_image2.png
    Greyscale


a third plate 1 defining a third plurality of undulations, the third plate 1 spaced apart from and coupled (via seal 4) to the second plate 1 to define a second fluid flow passage (unshaded) between the second plurality of undulations and the third plurality of undulations, the second fluid flow passage discrete from the first fluid flow passage and having a second inlet (left in Figure 2) and a second outlet (right in Figure 2) that extends along the second axis, 
wherein the first plurality of undulations, the second plurality of undulations and the third plurality of undulations are defined by a first sinusoidal wave that extends parallel to the first axis and a second sinusoidal wave that extends parallel to the second axis, the first plurality of undulations, the second plurality of undulations and the third plurality of undulations each include a plurality of peaks and a plurality of valleys (Figure 2) for the purpose of improving heat transfer.
It would have been obvious at the time the invention was filed to a person having ordinary skill in the art to employ Keast a first plurality of undulations, a second plurality of undulations and a third plurality of undulations which are defined by a first sinusoidal wave that extends parallel to the first axis and a second sinusoidal wave that extends parallel to the second axis, the first plurality of undulations, the second plurality of undulations and the third plurality of undulations each include a plurality of peaks and a plurality of valleys for the purpose of improving heat transfer as recognized by Patten.  Further, it would have been obvious to one of ordinary skill in the art to apply a known technique to a known device ready for improvement to yield predictable results.  KSR Int’l Co. v. Teleflex Inc., 82 USPQ2d 1385, 1396 (2007).
	Regarding claim 3, Figure 1 of Keast discloses at least one first fin 35 within the first fluid flow passage 25 that interconnects the first plate 11 with the second plate 12, and at least one second fin 36 within the second fluid flow passage 26 that interconnects the second plate 12 with the third plate 13.
Regarding claim 6, Keast (column 2, lines 60-65) discloses the first plate 11, the second plate 12 and the third plate 13 are similar.  As permissibly gleaned from Figure 1, the plates are parallel to each other and equidistant from each other.
Regarding claim 7, Keast (column 2, lines 26-30) discloses the first plate 11, second plate 12 and third plate 13 are similar.  Patten discloses the plates 1 are formed with a pattern from the same tooling, and as permissibly gleaned from Figure 1, which would provide the first plurality of undulations, the second plurality of undulations and the third plurality of undulations have the same pattern.
Regarding claim 9, Figures 1 and 3 of Keast disclose a plurality of the first plate 11, the second plate 12 and the third plate 13 that are integrally formed between a first housing plate (an outermost top plate) and a second housing plate (an outermost bottom plate).
Regarding claim 13, Figures 1-2 of Patten disclose each of the first plate 1, the second plate 1 and the third plate 1 has a first end (left front in Figure 1), a second end (right front in Figure 1), a third end (opposite the first end) and a fourth end (opposite the second end), and the first plurality of undulations, the second plurality of undulations and the third plurality of undulations extend along an entirety of the respective one of the first plate 1, the second plate 1 and the third plate 1 from the respective first end to the respective third end and from the respective second end to the respective fourth end.
Regarding claim 14, Figure 3 of Keast discloses the first plate 11 is integrally formed with the second plate 12 and the second plate 12 is integrally formed with the third plate 13.
Regarding claim 15, as applied to claims 1 and 6-7 above, the claim limitations are met.
Regarding claim 18, as applied to claims 1 and 6-7 above, the claim limitations are met.
Regarding claim 20, as applied to claim 9 above, the claim limitations are met.

Claim(s) 4 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keast (2,997,280) in view of Patten (GB 901,914) as applied to claims 1, 3, 6-7, 9, 13-15, 18 and 20 above, and further in view of Phillips (1,751,757).
The combined teachings of Keast and Patten lacks the at least one first fin 35 having a plurality of fin undulations that correspond with at least the first plurality of undulations as taught by Patten.
Phillips (Figures 1-2 and 6) discloses a heat exchanger, comprising:
	a first plate 1 (top in Figure 1) defining a first plurality of undulations that extend along a
first axis and a second axis (vertical and horizontal in Figure 6);
	a second plate 1 (next to top in Figure 1) defining a second plurality of undulations, the
second plate 1 spaced apart from and coupled to the first plate 1 to define a first fluid flow
passage between the first plurality of undulations and the second plurality of undulations, the
first fluid flow passage having a first inlet and a first outlet, and a first flow area of the first fluid
flow passage is constant from the first inlet to the first outlet;
	a third plate (next to bottom in Figure 1) defining a third plurality of undulations, the
third plate 1 spaced apart from and coupled to the second plate 1 to define a second fluid flow
passage between the second plurality of undulations and the third plurality of undulations, the
second fluid flow passage discrete from the first fluid flow passage and having a second inlet and
a second outlet; and
	at least one first fin 3 having a plurality of fin undulations that correspond with at least the first plurality of undulations within the first fluid flow passage that interconnects the first plate 1 (top in Figure 1) with the second plate 1 (next to top in Figure 1) for the purpose of providing support and multiple flow ducts.
It would have been obvious at the time the invention was filed to a person having ordinary skill in the art to employ in the combined teachings of Keast and Patten the at least one first fin having a plurality of fin undulations that correspond with at least the first plurality of undulations for the purpose of providing support and multiple flow ducts as recognized by Phillips.
Regarding claim 16, as applied to claims 3-4 above, the claim limitations are met.

Response to Arguments
	The rejections in view of Chang et al. (2010/0263843) are withdrawn in light of the amendments.
Applicant’s arguments have been considered but are moot in view of the new ground of rejection.
No further remarks are deemed necessary at this time.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leonard R Leo whose telephone number is (571) 272-4916.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LEONARD R LEO/Primary Examiner, Art Unit 3763